MARTIN (Robert M.), Judge.
The defendant contends that the trial court erred in permitting his retained counsel from Alabama to appear before the court in his behalf without complying strictly with the provisions of G.S. 84-4.1. We do not agree, and overrule this assignment of error for two reasons. First, the defendant was allowed to have those counsel whom he wanted to defend him. They were retained by him and allowed to practice in the North Carolina courts on his motion. At no time during the proceedings did he express concern regarding their competency, and we deem any such objection now waived. Secondly, the statute upon which defendant relies to press his claim of error, G.S. 84-4.1, was not designed for his protection, and does not vest in him any rights to counsel other than what he would ordinarily possess in the absence of the statute. It is apparent that this statute was intended to subject foreign counsel to the jurisdiction of this State’s courts on a continuing basis. G.S. 84-4.1(5) provides for mandatory association of local counsel so that at all times in a proceeding the court has power to compel, if necessary, foreign counsel to fulfill the duties placed upon them by G.S. 84-4.1 (1-4). Even though the trial judge did not *108require written motions of the lawyers from Alabama and the defense counsel did not associate local counsel, as mandated by the statute, the trial court found as a fact that the Alabama counsel were competent at trial and they were allowed to represent defendant without objection. Defendant may not now be heard to complain. Any error resulting from non-compliance with G.S. 84-4.1 on these facts is found to be harmless.
Defendant also assigns as error the trial judge’s instruction on flight, contending that there was not sufficient evidence to support such a charge and the resulting inference in favor of the State. We disagree. There is ample evidence in the record that a sufficient search was timely made for the defendant after the commission of the crime so as to justify the challenged instruction. See, State v. Lee, 287 N.C. 536, 215 S.E. 2d 146 (1975); State v. Lampkins, 283 N.C. 520, 196 S.E. 2d 697 (1973).
The remaining assignments of error by the defendant are without merit and are overruled. We conclude that on the record the defendant had a fair trial free of prejudicial error.
No error.
Judges Vaughn and Mitchell concur.